Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/29/2020.  
Applicant has amended claims 1-24.
Applicant has amended claims 2-12 and 14-13 to overcome the objection to the claims, thus the objections to the claims have been withdrawn by the examiner.
Applicant has filed a Terminal Disclaimer to overcome the double patenting rejection, thus the double patent rejection have been withdrawn by the examiner.
Applicant has amended claims 1, 8, 11, 12, and 14 to include allowable subject matter. More specifically, independent claim 1 has been amended to include the allowable subject matter recited in dependent claim 7.  Independent claim 8 has been amended to include the allowable subject matter recited in dependent claim 10.  Independent claim 14 has been amended to include the allowable subject matter recited in dependent claim 20.
Applicant has canceled claims 7, 10 and 20.
Claims 1-6, 8, 9, and 11-19 are pending and have been examined.
Allowable Subject Matter
Claims 1-6, 8, 9, and 11-19 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:-
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second power rail having a fourth line length, the second power rail in the first conductive layer, the second power rail configured to receive a second voltage for the cell 
In re to claim 8, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “fabricating a second power rail having a fourth line length, the second power rail in the first conductive layer, the second power rail configured to receive a second voltage for the cell circuit, the first voltage different from the second voltage; fabricating a third conductive shunt in the third conductive layer and electrically coupled to the second power rail and a third set of conductive lines of the plurality of conductive lines, the third conductive shunt having a fifth line length shorter than the fourth line length; and fabricating a fourth conductive shunt in the third conductive layer and electrically coupled to the second power rail and a fourth set of conductive lines of the plurality of conductive lines, the fourth conductive shunt having a sixth line length shorter than the fourth line length”.
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “means for receiving a second voltage for the cell circuit, the second voltage receiving means having a fourth line length, the second voltage receiving means in the first conductive layer, the first voltage different from the second voltage; and a continuous conductive shunt in the third conductive layer and electrically coupled to the second voltage receiving means and a third set of conductive lines of the plurality of conductive lines, the continuous conductive shunt having a fifth line length substantially equal to the fourth line length”.

In re to claims 2-6, claims 2-6 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 9, 11, 12 and 13, claims 9, 11, 12 and 13 depend from claim 8, thus are also allowed for the same reasons provided above.   
In re to claims 15-19, claims 15-19 depend from claim 14, thus are also allowed for the same reasons provided above.   
     	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEMANE MEHARI/Primary Examiner, Art Unit 2839